Burwell, J.:
The motion to dismiss the appeal must be denied. The case of Clements v. Rogers, 95 N. C., 248, is *554decisive of the point. In that action, as in this, there was.a verdict for the plaintiff on the trial of the pleas in bar, and an order for an account. An appeal from that order was not considered premature, because, if the pleas in bar were established, the plaintiff would not be entitled to an account, and the action would be at an end. The reason of the rule applies with full force here.
Upon the trial certain evidence was offered on plaintiff’s part to corroborate his own testimony in regard to the matter in controversy. This evidence was not competent for any other purpose, consisting, as it did, of declarations made by him soon after the transaction corresponding with the statements made by him on the witness-stand. When this evidence was offered it was conceded that it was only competent for this purpose, and for that purpose alone did his Honor admit it. Among the instructions asked for by defendants was the following:
“ The evidence of the declarations of the plaintiff in regard to the matters in controversy are not substantive evidence of the truth of said matters, and are only competent in evidence for the purpose of corroborating the witness Sprague, and can only be considered by you for this purpose, and you can give it such weight as you think it is entitled to.”
The case states that this instruction was refused. ■ In this there was error that entitled the defendants to a new trial. It is settled by Bullinger v. Marshall, 70 N. C., 520, that it must follow from a party’s being allowed to be a witness that, if his testimony be impeached, he may be corroborated by showing that he had, soon after the matter occurred, made the same statement in regard to it. The rule was there established as a necessary corollary of the statute which allowed a party to be a witness in his own behalf. The learned Justice who delivered the opinion of the Court in that case was evidently loth to yield to this innovation, as he considered it, foreseeing, as he no doubt did, that it would be most difficult *555to restrain the effect qf such evidence and prevent it from operating on the minds of the jury as substantive proof of the facts in dispute. Because there is this danger of its exercising an improper influence upon the jury, it is incumbent on the Judge presiding at the trial where such corroborative evidence is introduced to see to it, even without any request for special instructions, that the jury fully understand the use they-are permitted to make of it, and we must hóld that the failure to caution them in this particular when such a request is made, as was done by the defendants here, entitled them to a new trial.
As this cause, for the reason above stated, must be tried again, we deem it proper to say that, upon the allegations made by Mrs. Rébecca B. Adams in her pleadings filed, we think she is a proper party to this action, and that the truth of the allegations made by her and controverted by plaintiff in his reply should be inquired into. Issues should- be framed to cover all the controverted transactions between the plaintiff and each of the defendants, L. N. Bond and R. B. Adams, in relation to the land, the proceeds of sale of which are here in dispute, to the end that if the facts alleged by the plaintiff are found to be true, an account may be ordered; and if the facts alleged by Mrs. R. B. Adams are found to be true, the Court may be in position to adjudge the rights of the respective claimants and to mould the order of reference accordingly. If, at the time of the alleged contract between the plaintiff and the defendant L. N. Bond, through her agent, H. F. Bond, by the terms of which the plaintiff conveyed the land to said defendant in consideration of her agreement, made for her by her said agent, that when she sold the land she would pay to the plaintiff one-half or other part of the proceeds, after deducting certain expenses pertaining to the business, the defendant Rebecca B. Adams had-an equitable interest in said land, or a' right to call for a deed therefor, which she had acquired from the plaintiff, and which- she *556then held and now holds by titles or contraéis good against him, but not valid against her co-defendant, Louisa N. Bond, or her vendees, because of want of registration or other notice, it would surely be unjust to allow him to take the proceeds of the sale and appropriate them to his own use. It seems to us that if Mrs. Adams’s allegations are true, the plaintiff, at the time of the alleged contract with H. F. Bond, agent, held whatever interest or estate he had in the land in trust for Rebecca B. Adams. As between the latter and him, if her allegations are true, he had no right to make this sale and contract. It was valid between him and L. F. Bond, because she had no legal notice. But Rebecca B. Adams may ratify that transfer, contract and subsequent sale, and contest, as she does here, the plaintiff’s right to the fund, claiming that, in equity, it is hers.
It is proper for us to say further, that as the pleadings now stand, we do not think that the defendants are entitled to have the first issue tendered by them on the late trial, submitted to the jury. The third paragraph of their answer, upon the allegations of which this issue is founded, does not set out as a fact that the alleged contract, if made as stated by plaintiffs, with H. F. Bond, agent, was made to defraud the creditors of plaintiff, he being insolvent. Its phraseology seems rather to indicate a purpose to assert the high character of Mr. Bond as proof that the contract was not made as plaintiff alleges, because, under the circumstances, it might have been a fraud on plaintiff’s creditors, than to plead the fact that plaintiff, if he made the alleged contract, was thereby intending and contriving to defraud his creditors. If the defendants intended to raise such an issue, their allegations should be distinct and unequivocal. If they slate on the trial that such was their purpose, they will no doubt be allowed to amend this paragraph so as to entitle them to this issue.
If it is admitted or proved that H. F. Bond was the agent of the defendant L. N Bond in the neogtiations and transactions *557that resulted in her acquisition of the title fo the lands which she sets up in her answer, then it would be competent for the plaintiff to testify in regard to transactions that took place between himself and that agent within the scope of his agency, and also to the declarations of the agent as to a part of those transactions. This right of the plaintiff so to testify is not destroyed or restricted by the death of the agent. Howerton v. Lattimer, 68 N. C., 370. With like restrictions, he may testify to transactions with and declarations of H. F. Bond, that concerns Mrs. R. B. Adams, if the latter’s agency for her is proved or admitted. Nor can this right so to testify be affected by the deed from plaintiff to H. F. Bond, dated in 1873 and registered in 1891, for an undivided half of the land, the proceeds of the sale of which are herein controverted. The defendants, in their answer, set up no claim to the land as heirs of H. F. Bond, but, on the contrary, assert title adverse to him. They decline, as it seems to us, to contest with the plaintiff, in their capacity as heirs of H. F. Bond, but insist that they can stop his mouth by producing a deed from plaintiff to said Bond, which can have no relation to this controversy, except perhaps to throw light for the jury upon the subsequent transactions between plaintiff and defendants through their agent. Because, for the reasons heretofore stated, there must be a new trial, we do not deem it best to discuss, with more particularity, the question presented about the admission or exclusion of evidence.
New Trial.